Citation Nr: 0020084	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-13 155	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the residuals of a head 
disorder, to include a mental disorder.



REPRESENTATION

Appellant represented by:	F. J. Fleming, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1972.  

In correspondence of April 2000, the veteran's attorney was 
advised that he or the veteran could submit additional 
argument and evidence in support of the veteran's appeal.  In 
response to that solicitation, the veteran's attorney, in 
correspondence of May 2000, filed a motion to request a 
personal hearing by the Board.  The attorney requested "a 
personal hearing conducted by the Board of Veterans' Appeals 
(Board) at the agency of original jurisdiction, the Regional 
Office (RO) located in Seattle, Washington, and the Regional 
Office Federal Building, 11000 Wilshire Boulevard, 
Los Angeles, California."  The attorney apparently wishes the 
Board to order that the veteran be afforded a hearing before 
a traveling member of the Board in Seattle, Washington, while 
he (located in Los Angeles) participates in that hearing, 
presumably by way of "video conferencing" facilities.  

The Board notes that, pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 1991 & Supp. 1999), an appellant 
located at an RO may participate by electronic means in a 
hearing with a Board member sitting at the Board's principal 
location in Washington, D.C., when suitable facilities and 
equipment are available.  See also 38 C.F.R. 20.700(e).  
Regrettably, at present, due to various technical and 
logistical problems, as well as cost, the Board is unable to 
provide video hearings which require the "bridging" of two 
remote RO's.  The form of hearing requested by the veteran's 
attorney is not presently available.  Accordingly, the 
attorney's motion is denied.

In June 2000, the appellant's attorney submitted additional 
evidence in support of the veteran's claim, to wit, an 
undated "buddy statement," and 41 pages of VA medical 
records.  The attorney specifically stated that the veteran 
had not waived consideration of this evidence by the RO.  
Accordingly, this additional evidence is referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case in compliance with the provisions of 38 C.F.R. 
20.1304(c).


REMAND

In a decision of February 1999, the Board denied entitlement 
to service connection for the residuals of a head injury, to 
include a mental disorder.  That decision was subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which, in an Order of January 2000, vacated 
the Board's February 1999 decision denying entitlement to 
service connection for the residuals of a head disorder (to 
include a mental disorder), and, in so doing, remanded the 
case to the Board for action consistent with an accompanying 
Joint Motion.

The Joint Motion noted that additional service medical 
records pertaining to the appellant may exist, and provided 
that the Department of Veterans Affairs (VA) should attempt 
to retrieve service medical records for the period of time 
the veteran spent in Madigan Army Medical Center in Tacoma, 
Washington, beginning in July 1972.  The Joint Motion further 
provided that clarification was needed as to what additional 
medical records were received in response to an 
"October 1996" request for information.  The file contains a 
Request for Information, VA Form 70-3101, completed by the RO 
in July 1996 with a reply from the National Personnel Records 
Center dated in September 1996 which indicates that other 
medical records were enclosed.  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:  


1.  The RO should take all necessary 
action to secure pertinent records from 
the National Personnel Records Center and 
the Madigan Army Medical Center for the 
"period of 1971 to 1972."  The RO should 
additionally clarify what "additional 
medical records" were received pursuant 
to the RO's "October 1996" request for an 
"additional search" of the National 
Personnel Records Center.  All such 
information and records, when obtained, 
should be made a part of the veteran's 
claims folder.


2.  Pursuant to the provisions of 
38 C.F.R. § 20.1304(c), the RO should 
consider the undated "buddy statement" 
and additional VA medical records 
submitted by the veteran's attorney in 
June 2000.  Such evidence should, 
specifically, be considered in the 
context of the veteran's current claim 
for service connection for the residuals 
of a head disorder, to include a mental 
disorder. 


Following completion of the above actions, should the 
veteran's claim remain denied, he and his representative 
should be provided with an appropriate supplemental statement 
of the case, and given an ample opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant unless and until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



